Citation Nr: 0727897	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-34 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1951 to 
September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona that denied service connection for bilateral hearing 
loss.  


FINDING OF FACT

Bilateral hearing loss did not have its onset during active 
service, did not manifest within one year of separation from 
active service, and is not otherwise etiologically related to 
the veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.    §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38. 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2006); 
Quartuccio v. Principi, 17 Vet.  App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet.  App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability, (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-initial adjudication letter dated in October 2003 
the veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
VA also asked the veteran to identify any additional 
information or evidence that he wanted VA to try to obtain.  
He was advised of the type(s) of evidence needed to 
substantiate his claim for service connection.  The October 
2003 letter specifically informed the veteran to submit any 
relevant documents that he might have in his possession.  The 
letter therefore provided the notice of all four elements 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Since the veteran's claim for entitlement to service 
connection was denied by the RO and is also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that warrants 
additional notice as to the service connection issue.  See 
Dingess v. Nicholson, 19 Vet. App. at 473. 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (c), (d) 
(2006).  In October 2003, the National Personnel Records 
Center (NPRC) indicated that the veteran's service medical 
records are presumed to have been destroyed in a fire.  In 
cases where service medical records are lost or have been 
destroyed, VA has a heightened duty to assist the veteran in 
the development of his claim.  O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  Here, in the October 2003 pre-initial 
adjudication letter, the RO did instruct the veteran of 
alternative forms of records that could be submitted in 
support of his claim.  See M21-1, Part III, par. 4.25.  The 
RO obtained all identified, available, pertinent evidence and 
associated such with the claims file.  There is no indication 
of any existing relevant records that the RO failed to 
obtain.  A VA medical opinion was obtained in April 2004.  
See 38 C.F.R. § 3.159(c)(4).

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service Connection

The veteran contends that he suffers from bilateral hearing 
loss as the result of noise exposure in Korea.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2006).  To prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2006).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 HZ is 40 decibels or 
greater; when the auditory thresholds for at least three of 
the above frequencies are 25 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran's service medical records are presumed lost in 
the 1973 NPRC fire.  In cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's undertakes 
the analysis of this veteran's claim with this duty in mind.  
After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

In June 2003, the veteran provided a written statement 
indicating that he had been exposed to combat noise during a 
tour of service in Korea between Christmas and New Years 
1952.  He indicated that he has been tone deaf since that 
time, but was able to make out most conversations until he 
got older.  The veteran provided an additional written 
statement in December 2003 indicating that he did not seek 
treatment for hearing loss while in the service because there 
were no hearing centers in service, and since he had no 
physical pain or stuttering, he did not visit a medical 
center.  Unfortunately, all service records are presumed 
destroyed in a fire at the NPRC, and other than the veteran's 
assertions, he has provided no competent medical evidence 
showing a diagnosis of hearing loss at discharge or within 
one year of discharge.  

In April 2004, the veteran completed a VA audiological 
evaluation.  The examiner reviewed the veteran's claim file 
and indicated that there were no hearing tests within the 
file.  The veteran indicated that during service he was 
exposed to noise in Korea as a truck driver, and that 
subsequent to his separation from service, he worked for an 
aerospace company with occasional noise exposure.  

On the authorized audiological evaluation in April 2004, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
70
80
85
LEFT
30
55
70
70
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 72 percent in the left ear.

The Board acknowledges the veteran's report that he suffered 
hearing loss since his service in Korea.  However, the first 
evidence of complaint of symptoms or treatment for hearing 
loss occurs nearly 50 years after separation from service.  
In rendering a determination on the merits of a claim, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. 488, 
496 (1997).  Over half a century elapsed from the time of the 
veteran's separation from active service until the first 
evidence of treatment or complaint of a hearing loss.  This 
lengthy period without complaint or treatment is evidence 
that the veteran has not suffered symptoms of hearing loss 
since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Therefore, the Board finds the lack of mention of 
hearing loss for so long a period of time to be more 
probative of the date of onset of the veteran's hearing loss 
than his statements made so many years after separation from 
service.

Furthermore, there is no competent evidence of a link between 
the veteran's service and his hearing loss.  In this regard, 
the April 2004 VA examiner opined that because the veteran 
had a history of noise exposure while in service and 
subsequent to separation that "it is not possible to 
delineate the etiology of the hearing loss.  Although it is 
possible that the hearing loss was incurred in the service, 
the ratio of possibility is so difficult to determine that it 
would only be speculative."  The Board therefore finds that 
the preponderance of the evidence is against the claim for 
service connection for hearing loss.  See Stegman v. 
Derwinski, 3 Vet. App. 228 (1992) (held that evidence 
favorable to the veteran's claim that did little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure was insufficient to 
establish  service connection).  

Although the veteran has stated his belief that his current 
hearing loss is the result of his service, the Board finds 
that an opinion as to the etiology of his current hearing 
loss is beyond the competency of a layperson.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007)) (stating that the competency of lay 
evidence regarding medical etiology is a fact determination 
to be made by the Board).

Finally, there is no competent evidence to show that the 
veteran had a sensorineural hearing loss that was manifest to 
a compensable degree within one year of separation from 
service such that service connection is warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board recognizes that the veteran's audiological 
evaluation demonstrates hearing loss disability; however, 
there is no competent medical evidence of record showing that 
the veteran's current hearing loss had its onset during 
service or within one year of separation from active service, 
or was caused by an in-service disease or injury, including 
noise exposure.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


